[img1.jpg]


 

November 2, 2007

 

Mr. Eric Boehnke, President

Southern Star Energy, Inc.

307-1178 Hamilton Street

Vancouver, BC, Canada V6B 2S2

 

Dear Eric:

 

We appreciate your interest in vcfo® and the opportunity to present you with our
recommendations for support.

 

The attached proposal is intended to address the specific areas of assistance
that were discussed. You can modify it as appropriate as we may have proposed
support in an area that you have already addressed or where you have alternative
plans.

 

Ongoing Areas of Areas of Assistance:

 

 

•

Work with Dallas Data to prepare financial statements and other financial and
operational metric information for internal management;

 

 

•

Work with attorneys and external auditors to ensure compliance with all SEC
reporting requirements;

 

 

•

Work with company management and investment banks on fundraising efforts and
related SEC filings;

 

 

•

Provide strategic support for acquisition strategy;

 

 

•

Assist company achieve its goal of listing on the AMEX in 2008;

 

 

•

Provide support for other projects and strategic initiatives as they are
identified by management.

 

Fee Structure and Payment Terms:

 

Our hourly fees range from $55 to $250 per hour.

 

 

•

vcfo recommends assigning a CFO, billing at $175 per hour.

 

 

•

vcfo requests a prepayment in the amount of $5,000. We will apply invoices
against this prepayment, track, and communicate the additional periodic funding
required to maintain a prepaid balance. We retain the right to increase the
prepayment amount to equate to the expected recurring monthly billings should
they consistently exceed the current prepayment target. Any overage held under
the prepayment arrangement upon satisfaction of the final invoice will be
returned to you in full.

 

 

•

vcfo will invoice you on a weekly basis and because we are a labor resource,
payment is due on receipt (which we define as first reasonable opportunity).

 

 

•

We understand the company is still evaluating a final site for its corporate
headquarters. We will staff this engagement out of our Dallas office. We bill
100% of travel time and expenses

 

1

 


--------------------------------------------------------------------------------



[img2.jpg]


 

 

for our employees and consultants for domestic travel. Due to the unique nature
of international travel, we will cap billable time for any international trips
at 10 hours per day plus expenses. Travel time for purposes of this agreement
will be defined as the time spent commuting to the airport, time incurred in
flight, planned or unplanned layover or carrier delay, and time incurred
commuting from the airport at the final destination. We only incur travel
expense with advance approval.

 

 

•

Incidental expenses such as tolls, parking, copy services or other incidental
expenses related to providing services to the Client and incurred on behalf of
the Client will be invoiced and payable by the Client upon receipt. Incidental
expenses greater than $200 and all travel related expenses will be submitted for
the Client’s prior approval.

 

Other Engagement Specifics: You hereby acknowledge and agree that:

 

 

•

vcfo does not provide independent audit and tax services nor does it prepare tax
returns on behalf of Client; rather vcfo assist its clients in managing the
financial aspects of their businesses. vcfo is not licensed as a Certified
Public Accounting firm in any jurisdiction.

 

 

•

vcfo delivers its service under the direction of Client’s management. While this
agreement may reference the suggested areas of assistance, this is a
representative list and may not represent areas where you may ultimately need
and request support. 

 

 

•

vcfo nor any of its employees or contractors are permitted to be an authorized
signatory for Client for any purpose, other than those instances where signature
is required for regulatory compliance. Situations where vcfo employees or
contractors are not permitted to be an authorized signatory include without
limitation customer contracts, vendor agreement, and disbursement of funds.

 

 

•

vcfo retains the right to occasionally use Client names in connection with the
vcfo website, collateral materials as well as press releases. vcfo will not use
Client name without obtaining prior written consent from Client.

 

Service Tools:

 

Client acknowledges that vcfo has developed certain proprietary models and
templates that it may use to deliver certain services contemplated by this
agreement (the “Products”). By executing this agreement, Client acknowledges
that it has read and understands vcfo’s License Agreement for the use of such
Products (as further defined in the License Agreement) and hereby agrees to be
bound by the terms of the License Agreement set forth on the vcfo website at
www.vcfo.com and enclosed herewith for your convenience.

 

Directors & Officers Insurance:

 

As a standard practice for engagements with publicly traded companies where vcfo
employees are required to certify, assume primary responsibility for or perform
substantive work associated with financial and other information included in a
public filing of any kind we require the client to include the vcfo employee(s)
as a named insured on the existing Directors & Officers Insurance policy.

 

Designation of vcfo Employee as Chief Financial Officer:

 

Client may name a vcfo resource as acting Chief Financial Officer assuming all
required informational filings are submitted to the Securities and Exchange
Commission and any other regulatory agencies in an appropriate and timely
manner. vcfo requests the right to review any required filings (including any 8K
filings) prior to them being submitted to any regulatory agencies.

 

 

2

 


--------------------------------------------------------------------------------



[img3.jpg]


 

 

 

To Engage with vcfo:

 

Please execute this engagement letter and the mutual Non-Disclosure Agreement
attached hereto (the “NDA”), and return them with your retainer prior to the
start of the engagement. Notwithstanding the foregoing, commencement of the
engagement constitutes your deemed acceptance of the terms and conditions of
this Engagement Letter, the NDA and the terms of the License Agreement.

 

To Schedule your Start:

 

Please contact the vcfo office and we will facilitate a first meeting with your
vcfo team.

 

Hire Agreement:

 

The vcfo team is very important to our ability to deliver services to our
clients. We therefore strongly discourage clients from hiring vcfo staff. While
we request that you do not extend an offer of employment to anyone on the vcfo
team we recognize there may in fact be a desire to do so. Accordingly, we have
instituted the following structure for such situations:

 

In the event you wish to make an offer of employment to a member of the vcfo
team either during the term of this engagement or six months thereafter, you
agree to: i) notify vcfo in writing in advance of such offer; ii) allow vcfo
staff transition time of not less than four weeks; iii) pay vcfo, concurrent
with the candidate’s acceptance of your offer of employment (the “Placed
Candidate”), a “Placement Fee” in an amount equal to $60,000; and iv) provide
vcfo a general release of all claims up to and including the date of the hiring
of the Placed Candidate.

 

The failure to pay vcfo a Placement Fee for a Placed Candidate and provide vcfo
a general release as set forth above shall constitute a breach of this agreement
and vcfo shall be entitled to an injunction to stop the hiring or discontinue
the employment of such Placed Candidate as well as pursue any other remedies it
may have in accordance with applicable law.

 

Indemnification:

 

The undersigned client shall indemnify and hold harmless vcfo, its affiliates
and its respective officers, directors, employees, agents and successors and
assigns (“Indemnified Parties”) against (i) any and all demands, claims, and
causes of action initiated by a third party in connection with any services or
advice rendered to the undersigned client by the Indemnified Parties (“Third
Party Claim”); and (ii) any and all damages, costs, expenses, penalties, losses
and liabilities arising from or related to a Third Party Claim (whether under a
theory of negligence, strict liability, contract or otherwise), incurred by
Indemnified Parties including, without limitation, attorneys’ fees and costs and
investigative costs (collectively, “Loss”), except that the undersigned client
shall not indemnify Indemnified Parties for any Loss arising from Indemnified
Parties gross negligence or intentional or willful misconduct.  INDEMNIFICATION
SHALL APPLY EVEN IF THE LOSS IS DUE IN WHOLE OR IN PART TO THE NEGLIGENCE OF ANY
INDEMNIFIED PARTIES.  This indemnification provision shall survive the
termination or expiration of the Engagement Letter.  The contract rights to
indemnification conferred under this paragraph shall not be exclusive of any
other right that any Indemnified Party may have or acquire.

 

The undersigned client agrees to compensate vcfo at its regular hourly rates and
to pay for any costs or expenses incurred by vcfo, including, without
limitation, the costs of responding to subpoenas or giving testimony, in the
event vcfo is required, or agrees, to participate in any action, claim, suit or
proceeding involving the undersigned client.

 

 

3

 


--------------------------------------------------------------------------------



[img4.jpg]


 

 

 

Limitation of Liability:

 

NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, EXEMPLARY,
SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, DAMAGES
FOR LOST PROFITS, LOSS OF GOODWILL, WORK STOPPAGE, OR ANY AND ALL OTHER
COMMERCIAL DAMAGES OR LOSSES ARISING FROM OR RELATED TO THIS AGREEMENT OR AN
ADDENDUM. VCFO’S MAXIMUM LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT
SHALL NOT EXCEED AN AMOUNT PAID TO VCFO BY CLIENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, THE LIMITATIONS SET FORTH IN THIS PARAGRAPH SHALL NOT APPLY
TO (I) LIABILITIES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
EITHER PARTY; OR (II) CLIENT’S INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS
AGREEMENT.

 

Any litigation arising out of or related to this Engagement Letter or the
services rendered in accordance herewith, except actions by vcfo to enforce
payment for services, must be filed within two years from the date of the last
billed activity pursuant to this Engagement Letter.

 

I hope that you find this proposal to be acceptable. If so, please sign below
acknowledging acceptance of the terms, and return a copy to my attention. Please
call me if you have any questions. We look forward to working with your team and
supporting your efforts.

 

 

Sincerely,

Acknowledged and Accepted:

/s/ Corey Blahuta
Corey Blahuta, Managing Director – Austin
VirtualCFO, Inc.
4601 Spicewood Springs Road
Building II, Suite 100
Austin, TX 78759
512/450-6565

By:        /s/ Eric Boehnke
Southern Star Energy, Inc.

Title:     President
Date:    November 5, 2007

 

 

 

4

 

 

 